DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 was filed to address the previous issue regarding prior art references only being cited in the specification. The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is considered by the Examiner. 

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 11/4/2021. The claim amendments are entered. Presently, claims 1-8 remain pending. Claims 1-8 have been amended.

Applicant has sufficiently amended the claims to address the typo in claim 6 and the ambiguities in claims 1-8 regarding the model in step (b). Accordingly, the claim objections are withdrawn. 

Applicant has sufficiently amended claim 3 and 7 to address the ambiguity regarding the term “external survival model”. Accordingly, the §112(a) rejection against those claims are withdrawn.


Applicant has sufficiently amended claims 5-8 to address the ambiguity regarding the term “continuous target variable”. Accordingly, the §112(a) rejection against those claims are withdrawn. 

Applicant has sufficiently amended claims 1-8 to address the lack of antecedent basis issues. Accordingly, the §112(b) rejection against those claims are withdrawn for this issue. 

Applicant has sufficiently amended claims 5-8 section (c) to address the indefiniteness issue regarding the use of supervised learning. Accordingly, the §112(b) rejection against those claims are withdrawn for this issue. 

Response to Arguments
Applicant's arguments filed on 11/4/2021 have been fully considered but they are not persuasive.

Applicant argues that Gopinathan does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claim 1, specifically that Gopinathan allegedly does not teach the input of external drivers and a behavioral model (Applicant's Reply pg. 6). Applicant cites Gopinathan [0143] as support that the data used is internal. This not persuasive. 
First, it is noted that claim 1 does not recite anything about a behavioral model. So, the argument that Gopinathan must teach the behavioral model is not persuasive because such a model is not being claimed. Second, the citation [0143] show that data is provided by the Gopinathan teaches external data that can be used by the system to make predictions, see e.g. [0085]-[0086]. Third, Gopinathan teaches the newly amended claim limitations as shown below in the updated mapping. 
Accordingly, Gopinathan does teach the claim limitations and this argument is not persuasive. 

Applicant argues that Adjaoute does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claims 3 and 7, specifically that Adjaoute allegedly does not teach the input of age and that the presence of a parallel predictive model in Adjaoute allegedly cannot teach the behavioral model recited by the Applicant (Applicant's Reply pgs. 6-7). This is not persuasive. 
First, it is noted that neither claims 3 nor 7 recite anything about a behavioral model. So, the argument that Adjaoute must teach the behavioral model is not persuasive because such a model is not being claimed. It is also noted that contrary to Applicant’s arguments, Adjaoute explicitly teaches that its predictive models/smart agents can be used for “[u]nsupervised [l]earning of [n]ormal and [a]bnormal [b]ehavior” (see e.g. Adjaoute at [0070], [0266], and [0285]). Thus, Adjaoute does teach a behavioral model that can be used for determining and predicting normal and abnormal user behavior. As such, the predictive model being disclosed by Adjaoute, which can be implemented as parallel models if so desired, denotes a behavioral model and Adjaoute 
Applicant argues that Bledsoe does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claims 2 and 6, specifically that Bledsoe allegedly does not teach the input of time and that Bledsoe allegedly does not teach the behavioral model or a forecasting model as recited by the Applicant (Applicant's Reply pgs. 7-8). This is not persuasive.
First, it is noted that neither claims 2 nor 6 recite anything about a behavioral model. So, the argument that Bledsoe must teach the behavioral model is not persuasive because such a model is not being claimed. Second, contrary to Applicant’s arguments, Bledsoe explicitly teaches a forecasting model (see e.g. [0022]-[0023], [0027], [0029], just to name a few). Third, regarding the new claim amendments about the input, an updated mapping is shown below.

Applicant argues that Breeden does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claim 4, specifically that Bredeen allegedly does not teach the input of age-period-cohort, and that the combination of Breeden with Chakraborty would not have been obvious to PHOSITA (Applicant's Reply pg. 8). This is not persuasive.
Breeden can teach the amended claim limitations as shown below in the updated mapping so a combination with Chakraborty is no longer being used. Thus, the rejection has been updated to a §102 rejection from the previous §103 rejection. Since Chakraborty
Applicant argues that Gopinathan does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claim 5, as well as reiterating previous arguments made about Gopinathan (Applicant's Reply pg. 9). Applicant also makes the argument that the combination of Gopinathan with Jacobsen would not have been obvious to PHOSITA (Applicant's Reply pg. 9). This is not persuasive.
Gopinathan can teach the amended claim limitations as shown below in the updated mapping so a combination with Jacobsen is no longer being used. Thus, the rejection has been updated to a §102 rejection from the previous §103 rejection. Since Jacobsen is no longer being used, the argument regarding the combination of references is moot. However, it is noted that it would have been obvious for PHOSITA to combine the references because both references relate to prediction models that correlate with financial predictions using time related data/tokens. Accordingly, it would have been obvious for PHOSITA to combine the references. 

Applicant argues that Breeden does not apply because it allegedly does not teach all the various limitations of the newly presented amendments in claim 8, as well as reiterating previous arguments made about Breeden and Jacobsen, including the argument regarding their combination (Applicant's Reply pg. 9). This is not persuasive.
Breeden can teach the amended claim limitations as shown below in the updated mapping so a combination with Jacobsen is no longer being used. Thus, the rejection has been updated to a §102 rejection from the previous §103 rejection. Since the arguments about Breeden and Jacobsen are being reiterated, the responses to those previous arguments have already been addressed above. For brevity, they will be not repeated here and reference can be made to those arguments in the previous sections.   
Claim Objections
Claims 1-8 are objected to because of the following informality: step (a) recites “variable, and;” which should be amended to “variableand”.  Appropriate correction is required.

Claim 2 is objected to because there is an extra “and” on line 6 where Applicant forgot to also cancel this extra “and” that must be removed. Appropriate correction is required.
 
Claim 5 is objected to because of the following informality: step (b) is being newly added but there is not an underline beneath (b) to denote its addition, i.e. (b). 

Claim 7 is objected to because of the following informality: step (c) should be amended to be step (b) because the claim now jumps from step (a) to step (c). So, the claim should be amended like so: “(b) forecasting performance of said target variable….” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 4 recites the limitations “age-period-cohort dynamics” and “target variable” in step b. There are insufficient antecedent bases for these limitations in the claim. Previous references are only made to “age and time dynamics” and a “binary target variable”.  

Claim 8 recites the limitation “age-period-cohort dynamics” in step b. There is insufficient antecedent basis for this limitation in the claim. Previous reference is only made to “age and time dynamics”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Under the first part of the analysis, claims 1-8 recite a method. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A Prongs 1 and 2 and then Step 2B. 

Claim 1 recites:
A method of forecasting a binary target variable, comprising the steps of:
(a) creating a model to capture external drivers relevant to said binary target variable, and;
(b) forecasting performance of said binary target variable incorporating said external drivers as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (external drivers) that can affect the value of an output parameter (binary target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.



Claim 2 recites:
A method of forecasting a binary target variable, comprising the steps of:
(a) creating an external time series model to capture time dynamics of said binary target variable, and;
(b) forecasting performance of said binary target variable incorporating said time dynamics of said binary target variable as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (time dynamics) that can affect the value of an output parameter (binary target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.



Claim 3 recites:
A method of forecasting a binary target variable, comprising the steps of:
(a) creating an external model to capture age dynamics of said binary target variable, and;
(b) forecasting performance of said binary target variable incorporating said age dynamics of said binary target variable as a fixed input. 
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (age dynamics) that can affect the value of an output parameter (binary target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.




Claim 4 recites:
A method of forecasting a binary target variable, comprising the steps of: 
(a) creating an external age-period-cohort model to capture age and time dynamics of said binary target variable, and;
(b) forecasting performance of said binary target variable incorporating said age-period-cohort dynamics of said target variable as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (age and time dynamics) that can affect the value of an output parameter (binary target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.


Claim 5 recites:
A method of forecasting a target variable, comprising the steps of:
(a) creating a model to capture external drivers relevant to said target variable, and;
(b) forecasting performance of said target variable incorporating said external drivers as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (external drivers) that can affect the value of an output parameter (target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 6 recites:
A method of forecasting a target variable, comprising the steps of: 
(a) creating an external time series model to capture time dynamics of said target variable, and;
(b) forecasting performance of said target variable incorporating said time dynamics of said target variable as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (time dynamics) that can affect the value of an output parameter (target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 7 recites:
A method of forecasting a target variable, comprising the steps of:
(a) creating an external model to capture age dynamics of said target variable, and;
(c) forecasting performance of said target variable incorporating said age dynamics of said target variable as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model based on observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. For example, limitation (a) encompasses mentally or with the aid of pencil and paper determining the different parameters (age dynamics) that can affect the value of an output parameter (target variable) when processed under certain conditions. Limitation (b) encompasses mentally or with the aid of pencil and paper evaluating different values of the parameters to see how these affect the output parameter. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. Therefore, the claim is considered a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 8 recites:
A method of forecasting a target variable, comprising the steps of:
(a) creating an external age-period-cohort model to capture age and time dynamics of said target variable, and;
(b) forecasting performance of said target variable incorporating said age-period-cohort dynamics of said target variable as a fixed input.
Step 2A, prong 1: the claim limitations amount to a mental process because the limitations are recited at a high level of generality wherein one can mentally create a model 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopinathan et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0103569, hereinafter Gopinathan). 

Regarding claim 1, Gopinathan teaches:
A method of forecasting a binary target variable, comprising the steps of ([0096]: describing that as part of the “evaluation process”, “the system makes a decision on whether to approve the request (e.g. loan) or not”. Wherein the approval or denial can be based on a likelihood that a loan will be repaid or not ([0146]). That is, the approval or denial in correlation with the likelihood of repayment can denote a binary target variable.): 
(a) creating a model to capture external drivers relevant to said binary target variable ([0087]: describing various predictive “credit-outcome models” that can include various external data such credit history, reference history, application history, etc. Wherein such external data can also include “external databases” related to credit bureaus, lenders, or public data vendors ([0085]). The external data utilized can be isolated and organized so that “relevant data [will] be selected and obtained” ([0086]).), and; 
(b) forecasting performance of said binary target variable incorporating said external drivers as a fixed input ([0087]-[0088] and [0101]-[0103]: describing that the credit-outcome and related decision models to predict creditworthiness of an applicant to approve or deny a credit request based on various fixed input data. Wherein such predictions can be based on various data being input into the predictive models including customer and reference data that is fixed to the customer, which can include external fixed data related to credit bureaus, lenders, or public data vendors ([0085], [0087], [0148], and [0163]-[0164].).

Regarding claim 5, Gopinathan teaches:
A method of forecasting a target variable, comprising the steps of ([0084]: describing that decisions regarding financial applications for individuals can be done “serially”, wherein such serial decisions can denote a target variable.):
(a) creating a model to capture external drivers relevant to said target variable ([0087]: describing various predictive “credit-outcome models” that can include various external data such credit history, reference history, application history, etc. Wherein such external data can also include “external databases” related to credit bureaus, lenders, or public data vendors ([0085]). The external data utilized can be isolated and organized so that “relevant data [will] be selected and obtained” ([0086]).), and; 
 (b) forecasting performance of said incorporating said external drivers as a fixed input ([0087]-[0088] and [0101]-[0103]: describing that the credit-outcome and related decision models to predict creditworthiness of an applicant to approve or deny a credit request based on various fixed input data. Wherein such predictions can be based on various data being input into the predictive models including customer and reference data that is fixed to the customer, which can include external fixed data related to credit bureaus, lenders, or public data vendors ([0085], [0087], [0148], and [0163]-[0164].).

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjaoute (U.S. Pat. App. Pre-Grant Pub. No. 2016/0086185, hereinafter Adjaoute).

Regarding claim 3, Adjaoute teaches:
A method of forecasting a binary target variable, comprising the steps of ([0141], [0158], and [0177]: describing that the predictive models can be used for determining binary outputs, e.g. various classes related to sell/hold or normal/abnormal or fraud/no fraud decisions.): 
(a) creating an external model to capture age dynamics of said binary target variable ([0109]-[0110], [0112], and [0115]: describing the creation of various predictive models based on long-term profile data. Wherein the profile data can comprise long-term data for various account holders that can be derived from various external sources such as credit card data at various merchants ([0261]-[0265] and [0289]). Whereby the predictive models derived from such long-term data can be denote external model based on age.), and; 
(b) forecasting performance of said binary target variable incorporating said age dynamics of said binary target variable as a fixed input ([0115] and [0222]: describing that a predictive model can be built to make a predictive output. The predictive model can receive fixed input data, including receiving and maintaining in real-time input data that comprises a fixed age or time term related to the target variable ([0242], [0261]-[0262], [0264], and [0289]). The target variable is previously cited above. Wherein the models can be updated accordingly as needed, resulting in an updated predictive output ([0223]-[0224] and [0268]).).

Regarding claim 7, Adjaoute teaches:
A method of forecasting a target variable, comprising the steps of ([0288]-[0289]: describing that the predictive models can be used for determining target predictive outputs related to an account holder or multiple account holders over time.):
(a) creating an external model to capture age dynamics of said target variable ([0109]-[0110], [0112], and [0115]: describing the creation of various predictive models based on long-term profile data. Wherein the profile data can comprise long-term data for various account holders that can be derived from various external sources such as credit card data at various merchants ([0261]-[0265] and [0289]). Whereby the predictive models derived from such long-term data can be denote external model based on age.), and; 
(c) forecasting performance of said target variable incorporating said age dynamics of said target variable as a fixed input ([0115] and [0222]: describing that a predictive model can be built to make a predictive output. The predictive model can receive fixed input data, including receiving and maintaining in real-time input data that comprises a fixed age or time term related to the target variable ([0242], [0261]-[0262], [0264], and [0289]). The target variable is previously cited above.
The models can be updated accordingly as needed, resulting in an updated predictive output ([0223]-[0224] and [0268]).). 

Claim 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breeden et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0114880, hereinafter Breeden).


Regarding claim 4, Breeden teaches:
A method of forecasting a binary target variable, comprising the steps of ([0023]-[0025]: describing an “estimation method” that can be used for estimating events that can be related to “discrete events” with variable values of 0 or 1, i.e. a binary target variable.): 
(a) creating an external age-period-cohort model to capture age and time dynamics of said binary target variable ([0016] and [0018]-[0019]: describing creation of “Age-Period-Cohort (APC) models for various data, such as account data, in order to predict the behavior of the accounts. Such APC models are known in the art and relate to a class of statistical models for various demographic rates, for example, mortality, morbidity and other demographic rates observed over a broad age range over a significant amount of time. Typically, an APC model is classified by age and date of follow-up (period) and date of birth (cohort). As applied to account data: “Age” refers to the age of the account, “Period” refers to the observation date for the event, and “Cohort” refers to the date on which the account was originated. All accounts originated on that date are referred to collectively as a Cohort. APC models are estimated on aggregate data by cohort.” 
Wherein the target variable can be mobile account data or an age, period, or cohort parameters as it relates to account data, depending on what the desired element being modeled is ([0023]-[0024]).), and; 
(b) forecasting performance of said binary target variable incorporating said age-period-cohort dynamics of said target variable as a fixed input ([0030]-[0032], [0034], [0036], and [0038]: describing that the APC models can make forecasts based on the fixed input of APC in relation to the target variable, which is cited above. See [0022]-[0023] and Tables 1, 2, and 4: describing and showing the APC inputs, which can be fixed values, which are utilized by the APC models to make forecasts.).

Regarding claim 8, Breeden teaches:
A method of forecasting a target variable, comprising the steps of ([0023]-[0025]: describing an “estimation method” that can be used for estimating events that can be related to a target “variable”.): 
(a) creating an external age-period-cohort model to capture age and time dynamics of said target variable ([0016] and [0018]-[0019]: describing creation of “Age-Period-Cohort (APC) models for various data, such as account data, in order to predict the behavior of the accounts. Such APC models are known in the art and relate to a class of statistical models for various demographic rates, for example, mortality, morbidity and other demographic rates observed over a broad age range over a significant amount of time. Typically, an APC model is classified by age and date of follow-up (period) and date of birth (cohort). As applied to account data:, “Age” refers to the age of the account, “Period” refers to the observation date for the event, and “Cohort” refers to the date on which the account was originated. All accounts originated on that date are referred to collectively as a Cohort. APC models are estimated on aggregate data by cohort.” 
Wherein the target variable can be mobile account data or an age, period, or cohort parameters as it relates to account data, depending on what the desired element being modeled is ([0023]-[0024]).), and; 
(b) forecasting performance of said target variable incorporating said age-period- cohort dynamics of said target variable as a fixed input ([0030]-[0032], [0034], [0036], and [0038]: describing that the APC models can make forecasts based on the fixed input of APC in relation to the target variable, which is cited above. See [0022]-[0023] and Tables 1, 2, and 4: describing and showing the APC inputs, which can be fixed values, which are utilized by the APC models to make forecasts.).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bledsoe et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0300737, hereinafter Bledsoe).

Regarding claim 2, Bledsoe teaches:
A method of forecasting a binary target variable, comprising the steps of ([0041]-[0042]: describing that the time series forecasting and “detection processes can be configured to output a binary result”. Wherein the forecasting can be performed by “the time series forecasting server”, i.e. TSF server, which comprises a processor that can implement a data analyzer and filtering engine ([0035]-[0036] and [0038]).): 
(a) creating an external time series model to capture the time dynamics of said binary target variable ([0022]: describing that various “forecast models” can be generated using time series data, wherein such data can include relevant exogenous data (Table 1 and [0059].), and; 
and
(b) forecasting performance of said binary target variable incorporating said time dynamics of said binary target variable as a fixed input ([0048] and Tables 2 and 3: describing forecasting models. Wherein the TSF server can train forecasting models to make predictions/forecasts based on receiving exogenous/external time related data as inputs that comprises fixed value data such as time series data or condition data or climatic data as related to various fixed time values ([0059] [0077]-[0079], [0082], and [0089]). The input data being in correlation with the binary result/target variable, which is cited above.).

Regarding claim 6, Bledsoe teaches:
A method of forecasting a target variable, comprising the steps of ([0027]-[0028]: describing that the time series forecasting (TCF) server can make forecasts for time series data with seasonality components. Wherein seasonality in the time series data denotes a data pattern that repeats “every n days”, i.e. a seasonal target variable data ([0020] and [0078]).): 
(a) creating an external time series model to capture time dynamics of said target variable ([0022]: describing that various “forecast models” can be generated using time series data, wherein such data can include relevant exogenous data (Table 1, [0059] and [0108]).), and;  
(b) forecasting performance of said target variable incorporating said time dynamics of said target variable as a fixed input ([0048] and Tables 2 and 3: describing forecasting models. Wherein the TSF server can train forecasting models to make predictions/forecasts based on receiving exogenous/external time related data as inputs that comprises fixed value data such as time series data or condition data or climatic data as related to various fixed time values ([0059], [0077]-[0079], [0082], and [0089]). The input data being in correlation with the binary result/target variable, which is cited above.).

Conclusion
THIS ACTION I S MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Stanelle (U.S. Pat. App. Pre-Grant Pub. No. 2006/0195391): describing a model for forecasting/predicting loss in a structured financial portfolio. The model can determine 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128